Citation Nr: 0013309	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  97-34 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lower extremity 
circulatory disorder, to include bilateral varicose veins, 
secondary to coronary artery disease (CAD) and hypertensive 
heart disease (HHD).  

2.  Entitlement to special monthly compensation, based on the 
need for aid and attendance or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to 
July 1958.  This appeal arises from a September 1997 rating 
decision of the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for bilateral varicose veins, secondary to 
the veteran's service-connected coronary artery disease and 
hypertensive heart disease, and denied special monthly 
compensation, based on the need for aid and attendance or at 
the housebound rate.  


FINDING OF FACT

The appellant's claim of entitlement to service connection 
for a lower extremity circulatory disorder, to include 
bilateral varicose veins, secondary to CAD and HHD is 
accompanied by cognizable evidence that the claim is capable 
of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for lower 
extremity circulatory disorder, to include bilateral varicose 
veins, secondary to CAD and HHD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be addressed in this case is 
whether the veteran has presented a well-grounded claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

In a claim of entitlement to service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered part of the original 
condition.  38 C.F.R. § 3.310(a) (1999).  

In this case, the veteran has a lower extremity circulatory 
disorder which has been variously diagnosed.  He attributes 
this to his service connected CAD and Brent Clark, MD, in 
December 1997, attributed the lower extremity circulatory 
disorder to vein harvesting for coronary artery bypass graft 
procedure.  Furthermore, a VA examiner in February 1998, also 
linked the veteran's lower extremity problems to the 
harvesting of the veteran's saphenous vein for grafting.  
Since there is a diagnosed disability, the veteran is already 
service-connected for CAD and HHD, and the disability that 
the appellant requests service connection for has been linked 
to the service-connected disorder, the claim of entitlement 
to service connection for a lower extremity circulatory 
disorder, to include bilateral varicose veins is plausible.  
Based on the foregoing, the claim is well-grounded.  


ORDER

The claim for service connection for lower extremity 
disorder, to include bilateral varicose veins is well 
grounded.


REMAND

The veteran and his representative, contend, in essence, that 
service connection is warranted for bilateral varicose veins, 
secondary to CAD and HHD.  It is maintained that since he 
underwent heart bypass surgery, he has had pain, numbness, 
tingling, progressive weakness, and swelling of the lower 
extremities.  

Although the veteran claims to have bilateral varicose veins, 
it appears that his claim is actually broader in scope and 
actually pertains to any lower extremity circulatory disorder 
however diagnosed.  Peripheral vascular disease, varicose 
veins and right saphenous vein harvesting have all been cited 
as the basis for the veteran's disability.  The diagnosis of 
his lower extremity circulatory disorder is not clear from 
the record.  However, it is the veteran's contention that 
whatever is the proper diagnosis, the disorder is caused by 
his service-connected heart disability.  Since the veteran's 
claim is well-grounded, the Board has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

It is important that a determination be made as to the 
diagnosis of the veteran's lower extremity circulatory 
disorder and the etiology thereof.  Based on the foregoing, 
the case is REMANDED to the RO for the following:

1.  The veteran should be afforded a 
special VA cardiology/vascular 
examination by a board that includes 
a cardiologist and vascular 
specialist in order to determine the 
etiology of any lower extremity 
circulatory/vascular disorder.  All 
indicated studies deemed appropriate 
by the examiners must be done.  The 
claims file and a copy of this 
REMAND must  be made available to 
the examiners in connection with the 
study so that the examination of the 
veteran is a fully informed one.  
The examiners should specifically 
review Dr. Clark's December 1997 
statement and the VA examination 
report of February 1998 and indicate 
whether the veteran currently has 
bilateral varicose veins.  If not, 
the examiners should differentiate, 
if possible, between what his 
present lower extremity circulatory 
disorder is and what he had at the 
time of the February 1998 VA 
examination.  The examiners should 
definitively state whether the 
appellant has varicose veins in 
either leg.  The examiners should 
also be asked if the veteran has any 
type of peripheral vascular disease.  
For each and every lower extremity 
circulatory disorder diagnosed the 
examiners must offer an opinion 
whether it is at least as likely as 
not that the diagnosed disorder is 
related to the veteran's service-
connected CAD and HHD.  A complete 
rationale for any opinion offered 
must be presented.  The examination 
report should be typed.

2.  Following the completion of the 
foregoing, the RO should review the 
claims file and ensure that all of 
the above-mentioned development has 
been completed in full.  If any 
development is incomplete, 
appropriate corrective action is to 
be implemented.  

3.  When the requested development 
is complete, the RO should 
readjudicate the veteran's claim.  
If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished 
an appropriate supplemental 
statement if the case (SSOC) and 
then be afforded a reasonable 
opportunity to respond.   


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The issue of entitlement to special monthly compensation 
based on the need for aid and attendance or at the housebound 
rate is held in abeyance during the pendency of this remand.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



